EXHIBIT 23 CONSENT OF EXPERT We consent to the references to our firm and to our reports with respect to estimation of the liability for pending and reasonably estimable unasserted future asbestos-related claims, which are included in Note 20 of the Notes to Consolidated Financial Statements in the Quarterly Report on Form 10-Q of Meritor, Inc., formerly named ArvinMeritor, Inc. (“Meritor”) for the fiscal quarter ended July 3, 2011 and to the incorporation by reference of such reference into the following Registration Statements of Meritor: Form Registration No. Purpose S-8 333-171713 Amended 2010 Long-Term Incentive Plan S-8 333-164333 2010 Long-Term Incentive Plan S-3 333-163233 Registration of common stock, preferred stock, warrants and guarantees of debt securities S-8 333-141186 2007 Long-Term Incentive Plan S-3 333-143615 Registration of convertible notes, guarantees and common stock S-3 333-134409 Registration of convertible notes, guarantees and common stock S-8 333-107913 Meritor, Inc. Savings Plan S-8 333-123103 Meritor, Inc. Hourly Employees Savings Plan S-3 333-58760 Registration of debt securities S-8 333-49610 1997 Long-Term Incentives Plan S-3 333-43118 Meritor, Inc. 1988 Stock Benefit Plan S-3 333-43116 Meritor, Inc. 1998 Stock Benefit Plan S-3 333-43112 Meritor, Inc. Employee Stock Benefit Plan S-8 333-42012 Employee Stock Benefit Plan, 1988 Stock Benefit Plan and 1998 Employee Stock Benefit Plan BATES WHITE LLC By: /s/ Charles E. Bates Charles E. Bates, Ph.D. President and CEO Date:August 1, 2011
